DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-20, the Applicant’s filing of a Terminal Disclaimer on 20 April 2022 was persuasive and overcomes the Obviousness Double Patenting rejections and the claim amendment filed on 20 April 2022 overcomes the 35 U.S.C. 112(b) rejection, all as set forth in the Non Final Rejection Office Action dated 19 January 2022. 
Independent Claim 1 recites limitations that include a pharmacy container processing system comprising:
 a cutter including a cutter head adapted to cut through at least one wall of a container to separate first portion of the container from a second portion of the container with at least one container being in a cutter position;
a container manipulation device including a gripper to hold the container,
the container manipulation device being configured to move the container between a holding position and the cutter position,
the container manipulation device being further configured to move the first portion of the at least one container from the cutter position to an emptying position whereat contents are removed from the first portion of the container;
a content receptacle being position to receive the contents from the first portion of the container at the emptying position; and
a container receptacle defining an opening sized to receive the first portion of the at least one container and the second portion of the at least one container with the gripper releasing the container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 10 recites limitations that include a pharmacy container processing system comprising:
a cutter including a cutter head adapted to cut through a wall of a container to create an opening in the wall into a container interior whereat pharmaceutical contents are stored with the container being in a cutter position;
a container manipulation device including a gripper to hold the container when engaged by the cutter head,
the container manipulation device being configured to move the container between a holding position, the cutter position, and an emptying position,
the container manipulation device being further configured to invert the container between at least one of the holding position and the cutter position or the cutter position and the emptying position,
the container manipulation device being configured to move the container between the cutter position and the emptying position whereat contents are removed from the first portion of the container;
a content receptacle being position to receive the pharmaceutical contents from the container interior of the container with the container at the emptying position; and
a container receptacle defining an opening sized to receive the container after the pharmaceutical contents are removed from the container held at the emptying position and after the gripper releasing the container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 16 recites limitations that include a container disassembly workstation defining a container disassembly workspace, the container disassembly workstation comprising:
a holding area sized to retain a plurality of containers in a holding position,
wherein a plurality of pharmaceutical contents are contained within the plurality of containers;
a cutter device comprising a cutter head and configured to cut through at least one wall of at least one container to create a first portion of the container of the plurality of containers from a second portion of the container when the container is in a cutter position to open the wall to provide access to an interior of the container;
a robotic arm comprising a gripper,
the robotic arm configured to move the container from the holding position to the cutter position and to an emptying position within the container disassembly workspace,
the robotic arm configured to rotate about at least a first axis and a second axis, the first axis and the second axis being non-parallel with one another; and
a pharmaceutical content receptacle sized to receive the plurality of pharmaceutical contents with access through the wall to the interior of the container at the emptying position,
wherein the plurality of pharmaceutical contents are received from the container after the first portion of the at least one container is opened from the second portion of the container.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        May 5, 2022